Citation Nr: 0605243	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  02-17 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of stab 
wounds of the abdomen with healed traumatic and surgical 
scars, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of stab 
wounds of the chest with healed traumatic and surgical scars, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1953 to 
October 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDING OF FACT

The veteran's service-connected scars are well healed, have 
no loss of underlying tissue, and are not tender to 
palpation; there is an area around the trauma site with a 
defect in cutaneous sensation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of stab wounds of the abdomen 
with healed traumatic and surgical scars have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.7, 
4.118 (2002); 38 C.F.R. § 4.118 (2005).

2.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of stab wounds of the chest with 
healed traumatic and surgical scars have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.7, 
4.118 (2002); 38 C.F.R. § 4.118 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran was service connected for residuals of stab 
wounds of the abdomen and for residuals of stab wounds of the 
chest in a rating decision dated in September 1956.  Both 
disabilities were found to be non-compensably disabling.  The 
veteran requested increased ratings in a claim filed in March 
2000.  The increased rating requests were denied in a rating 
decision dated in October 2000.  The veteran appealed, and, 
in conjunction with issuance of a Statement of the Case (SOC) 
dated in October 2002, the RO granted increased ratings of 10 
percent for each disability.  This was done under Diagnostic 
Code 7804, superficial scars which are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  
The veteran appealed the two 10 percent ratings assigned by 
the RO.  

The veteran had been afforded a VA physical examination in 
October 2000.  The examiner noted that the veteran's 1955 
stab wounds showed no major nerve or artery injuries, and no 
injuries to the major organs.  However, the Board noted from 
the veteran's service medical records (SMRs) and a special 
chest examination given by VA in July 1956, that, in addition 
to the wounds of the skin, the veteran's diaphragm had been 
lacerated and repaired.  The Board concluded that there was a 
possibility that the veteran's residuals of the stab wounds 
could involve more than just scarring of the skin.  To better 
determine the full extent of any residual disability, 
including any disability beyond scarring of the skin, the 
Board determined that further evidentiary development was 
required, and therefore remanded in October 2004 in order 
that the veteran be afforded another examination.  

The veteran was afforded a VA examination in July 2005.  The 
examiner noted that he had reviewed the veteran's claim file.  
The veteran reported that, for the most part, the scars did 
not hurt when they were rubbed.  The veteran had a 12 cm. 
scar, a 1 cm. round scar, and a 2 cm. scar due to the in-
service trauma.  The examiner noted that, in fact, since 1986 
an area approximately 7 cm. by 10 cm. in the area of the 
veteran's scars had gone totally numb so that he did not feel 
his scars being touched.  The examiner noted that this defect 
in cutaneous sensation was a possibility when fibrous 
tissues/scar tissue forms, and can encase cutaneous nerves 
and decrease their ability to sense distal objects.  The 
examiner noted that the fact that the veteran's decrease in 
sensation began 24 years after the initial trauma was 
unusual, and that he could not ascertain the etiology of the 
defect in cutaneous sensation.  However, giving the veteran 
the benefit of the doubt, he opined that it was as likely as 
not related to the trauma and scars.

On examination, the examiner found the scars due to trauma 
were well healed, had no loss of underlying tissue, were not 
reddened, and were not draining.  There was no tenderness to 
palpation, and, in fact, monofilament testing distal to the 
scars showed no sensation at all.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590-49,599 (2002).  Among the changes made, 
the term "superficial scar" was defined as one not 
associated with underlying soft tissue.  38 C.F.R. §  4.118, 
Diagnostic Codes 7803, 7804 (2005).  

Because these changes took effect during the pendency of the 
veteran's claim, both the former and the revised criteria 
will be considered in evaluating his scars.  See VAOPGCPREC 
7-2003.  However, even if the Board finds the revised version 
more favorable, the new criteria can be applicable no earlier 
than the effective date of that change.  See VAOPGCPREC 3-
2000.  (The veteran was notified of the change in criteria by 
way of the statement of the case (SOC) that was issued in 
October 2002.)  Though the scars of the chest and abdomen 
have been rated separately for compensation purposes, because 
they have been described in the same terms by examiners, they 
will be discussed together here.

As noted, the veteran's scars were described by the July 2005 
examiner as well healed, with no loss of underlying tissue, 
and without tenderness on palpation.  The veteran's scars 
were rated under Diagnostic Code 7804.  Under the criteria in 
effect prior to August 30, 2002 (old criteria), the highest 
rating under Diagnostic Code 7804 (tender and painful 
superficial scars) is the currently assigned 10 percent.  
Similarly, the highest rating under 7803 (poorly nourished 
superficial scars) is also 10 percent.  The Board has 
considered other diagnostic codes under § 4.118, schedule of 
ratings for the skin (old criteria), for possible 
application.  These other diagnostic codes are not for 
application here because they pertain to disfigurement of the 
head, face, or neck; scars from third or second degree burns; 
or relate to specific skin diseases.  38 C.F.R. § 4.118, 
§§ 7800-7802, 7806-7019 (2002).  Given the findings of the VA 
examination of July 2005, the Board finds that a higher 
rating under the old criteria is not warranted.

Under the criteria effective August 30, 2002 (new criteria), 
a rating higher than the currently assigned 10 percent is not 
available under Diagnostic Code 7802 (superficial scars other 
than head, face, or neck that do not cause limited motion, 
Diagnostic Code 7803 (superficial unstable scars), or 
Diagnostic Code 7804 (superficial scars that are painful on 
examination) because 10 percent is the highest rating 
available under those diagnostic codes, and there is no 
indication that there is any instability or that the scarring 
satisfies the size requirement for a compensable rating.  
Other diagnostic codes under § 4.118 (new criteria) are not 
for application here because they pertain to disfigurement of 
the head, face, or neck; scars that are deep, cause limited 
motion, and encompass a large area; scars that limit the 
function of the affected parts; or relate to specific skin 
diseases.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7802, 
7805-7833 (2005).  A higher rating under the new criteria is 
thus not warranted.

The Board notes that the July 2005 examiner, affording the 
veteran the benefit of the doubt, attributed the veteran's 
defect in cutaneous sensation to his service-connected scars 
resulting from trauma.  As nerve damage in this area of the 
body is not separately compensable under 38 C.F.R. §  4.124a, 
schedule of ratings of neurological conditions and convulsive 
disorders, the Board considers this defect in cutaneous 
sensation to be a part of the veteran's service-connected 
scar residuals.  Because there is no basis for awarding a 
compensable rating for this area of deficit, except perhaps 
to include it in the characterization of painful scarring, a 
higher rating is not warranted.  Indeed, even if the entire 
area is considered like a superficial scar, it does not 
warrant a separate compensable rating on account of its size.  
(A 10 percent rating is warranted for a superficial scar of 
929 square cm. or greater.  Diagnostic Code 7802.)  

As for loss of function and a possible rating under 
Diagnostic Code 7805 under either the old or new criteria, 
the VA examiner noted that the veteran experienced a pain in 
the chest on deep breathing or coughing, but no other 
functional loss was identified.  This symptom is tantamount 
to pain due to scarring, which is, as noted above, 
specifically contemplated by the 10 percent rating under 
Diagnostic Code 7804.  Consequently, a rating separate from 
the 10 percent rating for pain is not warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2004, and in a follow-up notification dated in March 2005.  
(Although the notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating for his service-
connected disability, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO 
specifically requested that the veteran identify any evidence 
or information he had pertaining to his claim so that it 
could be obtained.  The RO also provided a SOC and a 
supplemental statement of the case (SSOC) reporting the 
results of the RO's reviews, and the text of the relevant 
portions of the VA regulations.  As noted, the veteran was 
apprised of the changes in the criteria for evaluating the 
skin in the October 2002 SOC.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured an 
examination in order to ascertain the severity of his 
disabilities.  The Board notes that, on remand, the examiner 
was specifically tasked to provide an opinion as to whether 
the veteran's stab wounds are best characterized as 
superficial or deep, and whether the residuals as likely as 
not involve damage to muscles, the diaphragm, or other parts 
in order to determine the full extent of any residual 
disability.  While the examiner's report did not address some 
of the Board's concerns in specific detail, the RO's 
instructions to the examiner contained the Board's detailed 
instructions, and the examiner specifically noted that he had 
reviewed the contents of the veteran's file.  The Board is 
satisfied that the examination was carried out in accordance 
with the instructions provided.  The fact that the examiner 
found the veteran's defect in cutaneous sensation and 
attributed it to his service-connected scars indicates to the 
Board that the examiner looked beyond the scars themselves to 
determine the full extent of any residual disability.  The 
Board is persuaded that the fact that the examiner did not 
report any damage to muscles, the diaphragm, or other parts 
suggested by the Board simply reflects that the examiner did 
not find any of these specific residuals.  In its January 
2006 brief, the veteran's designated representative also 
expressed satisfaction that the Board's remand directives had 
been complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

In a March 2005 correspondence, the veteran informed the RO 
that he had no additional information to submit.  VA has no 
duty to inform or assist that was unmet.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating for residuals of stab 
wounds of the abdomen with healed traumatic and surgical 
scars, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased rating for residuals of stab 
wounds of the chest with healed traumatic and surgical scars, 
currently evaluated as 10 percent disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


